Exhibit 10.4

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into this 7th
day of May 2007, by and between Exar Corporation, a Delaware corporation (the
“Company”), and Ralph Schmitt, an individual (the “Executive”).

RECITALS

THE PARTIES ENTER THIS AGREEMENT on the basis of the following facts,
understandings and intentions:

A. The Company, Sipex Corporation and a wholly-owned subsidiary of the Company
have entered into an Agreement and Plan of Merger dated as of the date hereof
(the “Merger Agreement”) whereby, subject to the terms and conditions thereof,
such subsidiary will be merged with and into Sipex Corporation and Sipex
Corporation will become a wholly-owned subsidiary of the Company (the “Merger”).

B. The Company desires that the Executive be employed by the Company to carry
out the duties and responsibilities described below, all on the terms and
conditions hereinafter set forth, effective as of the Effective Time (as defined
in the Merger Agreement) of the Merger (the “Effective Date”).

C. The Executive desires to accept such employment on such terms and conditions.

D. This Agreement shall govern the employment relationship between the Executive
and the Company from and after the Effective Date and supersedes and negates all
previous agreements with respect to such relationship.

NOW, THEREFORE, in consideration of the above recitals incorporated herein and
the mutual covenants and promises contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby expressly
acknowledged, the parties agree as follows:

 

1. Retention and Duties.

 

  1.1 Retention. As of the Effective Date, the Company does hereby hire, engage
and employ the Executive for the Period of Employment (as defined in Section 2)
on the terms and conditions expressly set forth in this Agreement. As of the
Effective Date, the Executive does hereby accept and agree to such hiring,
engagement and employment, on the terms and conditions expressly set forth in
this Agreement. If the Merger Agreement terminates prior to the Effective Time
such that the Merger does not occur, this Agreement shall automatically
terminate and be of no further force or effect.

 

  1.2

Duties. During the Period of Employment, the Executive shall serve the Company
as its President and Chief Executive Officer and shall have the powers, duties
and obligations of management usually vested in the office of the chief
executive officer of a corporation, subject to the directives of the Company’s

 

1



--------------------------------------------------------------------------------

 

Board of Directors (the “Board”) and the corporate policies of the Company as
they are in effect from time to time throughout the Period of Employment
(including, without limitation, the Company’s employee handbook, personnel
policies, and business conduct and ethics policies, as they may change from time
to time). The Executive will be appointed to the Board as of the Effective Date
and may serve as a member of the board of directors of one or more of the
Company’s subsidiaries or affiliates (and this Agreement shall provide the
exclusive compensation for all such services). During the Period of Employment,
the Executive shall report solely to the Board.

 

  1.3 No Other Employment; Minimum Time Commitment. During the Period of
Employment, the Executive shall both (i) devote substantially all of the
Executive’s business time, energy and skill to the performance of the
Executive’s duties for the Company, and (ii) hold no other employment. The
Executive’s service on the boards of directors (or similar body) of other
business entities, or the provision of other services thereto, is subject to the
prior written approval of the Board, which may not be unreasonably withheld. The
Company shall have the right to require the Executive to resign from any board
or similar body on which he may then serve if the Board determines that the
Executive’s service on such board or body interferes with the effective
discharge of the Executive’s duties and responsibilities to the Company or that
any business related to such service is then in competition with any business of
the Company or any of its affiliates, successors or assigns. Nothing in this
Section 1.3 shall be construed as preventing Executive from engaging in the
investment of his personal assets.

 

  1.4 No Breach of Contract. The Executive hereby represents to the Company
that: (i) the execution and delivery of this Agreement by the Executive and the
Company and the performance by the Executive of the Executive’s duties hereunder
shall not constitute a breach of, or otherwise contravene, the terms of any
other agreement or policy to which the Executive is a party or otherwise bound;
(ii) the Executive has no information (including, without limitation,
confidential information and trade secrets) relating to any other person or
entity which would prevent, or be violated by, the Executive entering into this
Agreement or carrying out his duties hereunder; (iii) that, except as set forth
on Exhibit A hereto, the Executive is not bound by any confidentiality, trade
secret or similar agreement with any other person or entity.

 

  1.5 Location. The Executive acknowledges that the Company’s principal
executive offices are currently located in Fremont, California. The Executive’s
principal place of employment shall be the Company’s principal executive
offices. The Executive agrees that he will be regularly present at the Company’s
principal executive offices. The Executive acknowledges that he may be required
to travel from time to time in the course of performing his duties for the
Company.

 

2.

Period of Employment. The “Period of Employment” shall be a period of two
(2) years commencing on the Effective Date and ending at the close of business
on the two-year anniversary of the Effective Date (the “Termination Date”);
provided, however, that this

 

2



--------------------------------------------------------------------------------

 

Agreement shall be automatically renewed, and the Period of Employment shall be
automatically extended for one (1) additional year on the Termination Date and
each anniversary of the Termination Date thereafter, unless either party gives
notice, in writing, at least sixty (60) days prior to the expiration of the
Period of Employment (including any renewal thereof) of such party’s desire to
terminate the Period of Employment (a “Notice of Non-Renewal”). The term “Period
of Employment” shall include any extension thereof pursuant to the preceding
sentence. Provision of notice that the Period of Employment shall not be
extended or further extended, as the case may be, shall not constitute a breach
of this Agreement and shall not constitute “Good Reason” for purposes of this
Agreement. Notwithstanding the foregoing, the Period of Employment is subject to
earlier termination as provided below in this Agreement.

 

3. Compensation.

 

  3.1 Base Salary. The Executive’s base salary (the “Base Salary”) shall be paid
in accordance with the Company’s regular payroll practices in effect from time
to time, but not less frequently than in monthly installments. The Executive’s
Base Salary for the first twelve (12) months of the Period of Employment shall
be at an annualized rate of Four Hundred Forty Thousand Dollars ($440,000). The
Company will review the Executive’s Base Salary at least annually and may adjust
the Executive’s Base Salary from the rate then in effect based on such review.

 

  3.2 Incentive Bonus. During the Period of Employment, the Executive shall be
eligible to receive an annual incentive bonus (“Incentive Bonus”) in an amount
to be determined by the Board in its sole discretion, based on the performance
objectives established by the Board for that particular period. The Executive’s
target Incentive Bonus amount for the 2008 and 2009 fiscal years shall be 60% of
the Executive’s Base Salary, unless the Board or the Compensation Committee of
the Board (the “Compensation Committee”) sets a higher target Incentive Bonus
for those years. For fiscal year 2008 the Executive’s Incentive Bonus shall be
pro rated based on hire date.

The Executive’s bonus shall be payable in accordance with the Company’s Fiscal
Year 2008 Executive Incentive Compensation Program. The Executive will
participate in establishing his individual performance goals under such program,
which he and the Board (or the Compensation Committee of the Board) shall
endeavor to agree upon prior to the Effective Date.

 

  3.3 Additional Performance Compensation. Executive shall be eligible to
receive such additional performance based compensation as the Board or the
Compensation Committee of the Board may, from time to time, determine is
appropriate. In addition, the Company shall grant Executive fully vested shares
of the Company’s common stock, $0.0001 par value per share (“Common Stock”) as
follows:

(a) if, on or before the six-month anniversary of the closing of the Merger, the
Company has achieved (i) at least 95% of the post-closing cost savings expected
to be achieved between the closing of the Merger and such date and (ii) at least
90% of the revenues expected to be achieved between the closing of the Merger
and such date, 10,000 shares of Common Stock; and

 

3



--------------------------------------------------------------------------------

(b) if, on or before the one-year anniversary of the closing of the Merger, the
Company has achieved (i) at least 95% of the post-closing cost savings expected
to be achieved by such date and (ii) at least 90% of the revenues expected to be
achieved between the closing of the Merger and such date, 10,000 shares of
Common Stock.

 

  3.4 Stock Option Grants. Subject to this Section 3.4, as of the Effective
Date, the Company will grant to the Executive an option (the “Option”) to
purchase 200,000 shares of the Company’s Common Stock.

The exercise price per share for the Option will be equal to the fair market
value of a share of the Common Stock on the date the Option is granted. The
Option will be intended to qualify as an “incentive stock option” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”), to the maximum extent possible within the limitations of the Code. The
Option will vest as follows: 25% of the shares subject to the Option shall vest
upon Executive’s completion of one year of continuous service to the Company
following the Effective Date, and 1/48 of the shares subject to the Option shall
vest in 36 equal monthly installments upon completion of each month of
continuous service thereafter such that Executive shall be fully vested in the
Option after four years of continuous service from the Effective Date. The
vesting of each installment of the Option will occur only if such vesting date
occurs during the Executive’s continued employment by the Company through the
respective vesting date. The maximum term of the Option will be seven (7) years
from the date of grant of the Option. The Option shall be granted under the
Company’s 2006 Equity Incentive Plan (the “Plan”), a copy of which has been
provided to the Executive, and shall be subject to such further terms and
conditions as set forth in a written stock option agreement to be entered into
by the Company and the Executive to evidence the Option (the “Option
Agreement”). The Option Agreement shall provide that Executive shall vest in
100% of the then unvested shares subject to the Option in the event Executive’s
employment is terminated within 12 months following a Change of Control. The
Option Agreement shall be in substantially the form as may be used by the
Company to evidence stock option grants made under the Plan at the time of
grant.

 

  3.5 Stock Award. Upon Executive’s completion of three months of continuous
Service to the Company measured from the Effective Date, the Company shall grant
Executive 5,000 shares of fully vested Common Stock.

 

4



--------------------------------------------------------------------------------

4. Benefits.

 

  4.1 Retirement, Welfare and Fringe Benefits. During the Period of Employment,
the Executive shall be entitled to participate in all employee pension and
welfare benefit plans and programs, and fringe benefit plans and programs, made
available by the Company to the Company’s employees generally, in accordance
with the eligibility and participation provisions of such plans and as such
plans or programs may be in effect from time to time.

 

  4.2 Reimbursement of Business Expenses. The Executive is authorized to incur
reasonable expenses in carrying out the Executive’s duties for the Company under
this Agreement and reimbursement for all reasonable business expenses the
Executive incurs during the Period of Employment in connection with carrying out
the Executive’s duties for the Company, subject to the Company’s expense
reimbursement policies in effect from time to time.

 

  4.3 Vacation and Other Leave. During the Period of Employment, the Executive
shall accrue and be entitled to take paid vacation in accordance with the
Company’s vacation policies in effect from time to time, including the Company’s
policies regarding vacation accruals; provided that the Executive’s rate of
vacation accrual during the Period of Employment shall be no less than three
(3) weeks per year. The Executive shall also be entitled to all other holiday
and leave pay generally available to other executives of the Company.

 

5. Termination.

 

  5.1 Termination by the Company. The Executive’s employment by the Company, and
the Period of Employment, may be terminated at any time by the Company: (i) with
Cause (as defined in Section 5.5), or (ii) with no less than sixty (60) days
advance notice to the Executive, without Cause, or (iii) in the event of the
Executive’s death, or (iv) in the event that the Board determines in good faith
that the Executive has a Disability (as defined in Section 5.5).

 

  5.2 Termination by the Executive. The Executive’s employment by the Company,
and the Period of Employment, may be terminated by the Executive with no less
than sixty (60) days advance notice to the Company; provided, however, that in
the case of a termination for Good Reason, the Executive may provide immediate
written notice if the Company fails to, or cannot, reasonably cure the event
that constitutes Good Reason.

 

  5.3

Benefits Upon Termination. If the Executive’s employment by the Company is
terminated during the Period of Employment for any reason by the Company or by
the Executive, or upon or following the expiration of the Period of Employment
(in any case, the date that the Executive’s employment by the Company terminates
is referred to as the “Severance Date”), the Company shall have no further
obligation to make or provide to the Executive, and the Executive

 

5



--------------------------------------------------------------------------------

 

shall have no further right to receive or obtain from the Company, any payments
or benefits except as follows:

 

  (a) The Company shall pay the Executive (or, in the event of his death, the
Executive’s estate) any Accrued Obligations (as defined in Section 5.5);

 

  (b) If, during the Period of Employment Executive’s employment with the
Company terminates as a result of an Involuntary Termination (as defined in
Section 5.5) or Executive’s employment with the Company terminates upon the
expiration of the Period of Employment pursuant to a Notice of Non-Renewal given
by the Company, and in either case subject to the release requirement in
Section 5.4, the Company shall provide the following severance benefits to
Executive:

 

  i. The Company shall pay the Executive (in addition to the Accrued
Obligations) an amount equal to 100% of the Executive’s Base Salary at the
annual rate in effect on the Severance Date. The Company shall pay such amount
to the Executive in equal installments, less tax withholdings and other
authorized deductions, in accordance with the Company’s normal payroll practices
then in effect following the Severance Date through the twelve (12) month
anniversary of the Severance Date.

 

  ii. The Company shall pay the cost of the Executive’s premiums charged to
continue medical coverage pursuant to the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”), at the same or reasonably equivalent medical
coverage for Executive (and, if applicable, Executive’s eligible dependents) as
in effect immediately prior to the Severance Date, for a period commencing on
the Severance Date and ending on the earlier to occur of (A) the date the
Executive becomes eligible for medical coverage with another employer and
(B) the 6-month anniversary of the Severance Date.

 

  iii. In the event that Executive’s employment with the Company terminates as a
result of an Involuntary Termination within twelve (12) months following a
Change of Control, the Company shall pay Executive an amount equal to a pro
rated portion of Executive’s target Incentive Bonus for the fiscal year in which
the termination occurs. In addition, in accordance with Section 3.4 and the
Option Agreement, Executive shall fully vest in any unvested shares subject to
the Option if Executive’s employment with the Company terminates as a result of
an Involuntary Termination within twelve (12) months following a Change of
Control.

 

6



--------------------------------------------------------------------------------

       For purposes of clarity, in the event the Executive’s employment
terminates upon the expiration of the Period of Employment pursuant to a Notice
of Non-Renewal given by the Executive, the Executive shall not be entitled to
any payment pursuant to this Section 5.3(c); and in the event the Executive’s
employment terminates upon the expiration of the Period of Employment (whether
pursuant to a Notice of Non-Renewal given by the Company or the Executive), the
Executive’s outstanding options shall continue to be governed in accordance with
their terms (including, without limitation, the terms applicable to a
termination of the Executive’s employment).

Notwithstanding the foregoing provisions of this Section 5.3, if the Executive
breaches his obligations under the Confidentiality Agreement and/or Section 7 or
8 of this Agreement at any time, from and after the date of such breach, (x) the
Executive will no longer be entitled to, and the Company will no longer be
obligated to pay, any remaining unpaid portion of any benefits provided in
Section 5.3(b), and (y) the Executive will no longer be entitled to, and the
Company will no longer be obligated to make available to Executive or
Executive’s spouse or dependents any group health, life or other similar
insurance plans or any payment in respect of such plans.

The foregoing provisions of this Section 5.3 shall not affect: (i) the
Executive’s receipt of benefits otherwise due terminated employees under group
insurance coverage consistent with the terms of the applicable Company welfare
benefit plan; (ii) the Executive’s rights under COBRA to continue participation
in medical, dental, hospitalization and life insurance coverage; or (iii) the
Executive’s receipt of benefits otherwise due in accordance with the terms of
the Company’s 401(k) plan (if any). In no event shall the Company’s obligations
to the Executive exceed the sum of the Accrued Obligations, the benefits
provided in either Section 5.3(b), if applicable, and the benefits contemplated
by this paragraph, regardless of the manner of the Executive’s termination.

 

5.4 Release; Exclusive Remedy.

 

  (a)

This Section 5.4 shall apply notwithstanding anything else contained in this
Agreement or any stock option, restricted stock or other equity-based award
agreement to the contrary. As a condition precedent to any Company obligation to
the Executive pursuant to Section 5.3(b) or any obligation to accelerate vesting
of any equity-based award in connection with the termination of the Executive’s
employment (including with respect to the Option), the Executive shall, upon or
promptly following his last day of employment with the Company, provide the
Company with a valid, executed general release agreement in a form acceptable to
the Company, and such release agreement shall have not been revoked by the
Executive pursuant to any revocation rights afforded by applicable law. The
Company shall have no obligation to make any payment to the Executive pursuant
to Section 5.3(b) (or otherwise accelerate the vesting

 

7



--------------------------------------------------------------------------------

 

of any equity-based award in the circumstances as otherwise contemplated by the
applicable award agreement) unless and until the release agreement contemplated
by this Section 5.4 becomes irrevocable by the Executive in accordance with all
applicable laws, rules and regulations.

 

  (b) The Executive agrees that the general release agreement described in
Section 5.4(a) will require that the Executive acknowledge, as a condition to
the payment of any benefits under Section 5.3(b), as applicable, that the
payments contemplated by Section 5.3 (and any applicable acceleration of vesting
of an equity-based award in accordance with the terms of such award in
connection with the termination of the Executive’s employment) shall constitute
the exclusive and sole remedy for any termination of his employment, and the
Executive will be required to covenant, as a condition to receiving any such
payment (and any such accelerated vesting), not to assert or pursue any other
remedies, at law or in equity, with respect to any termination of employment.
The Company and Executive acknowledge and agree that there is no duty of the
Executive to mitigate damages under this Agreement. All amounts paid to the
Executive pursuant to Section 5.3 shall be paid without regard to whether the
Executive has taken or takes actions to mitigate damages.

 

5.5 Certain Defined Terms.

 

  (a) As used herein, “Accrued Obligations” means:

 

  (i) any Base Salary that had accrued but had not been paid (including accrued
and unpaid vacation time) on or before the Severance Date; and

 

  (ii) any reimbursement due to the Executive pursuant to Section 4.2 or
Section 4.4 for expenses incurred by the Executive on or before the Severance
Date.

 

  (b)

As used herein, “Cause” shall mean, as reasonably determined by the Board
(excluding the Executive, if he is then a member of the Board), (i) any act of
personal dishonesty taken by the Executive in connection with his
responsibilities as an employee of the Company which is intended to result in
substantial personal enrichment of the Executive and is reasonably likely to
result in material harm to the Company, (ii) the Executive’s conviction of a
felony or any other crime which the Board reasonably believes has had or will
have a material detrimental effect on the Company’s reputation or business,
(iii) a willful act by the Executive which constitutes misconduct and is
materially injurious to the Company, or (iv) continued willful violations by the
Executive of the Executive’s obligations to the Company after there has been
delivered to the Executive a written demand for performance from the Company
which describes the

 

8



--------------------------------------------------------------------------------

 

basis for the Company’s belief that the Executive has willfully violated his
obligations to the Company.

 

  (c) As used herein, “Change of Control” shall mean (i) any merger or
consolidation of the Company in which the stockholders of the Company
immediately prior to the transaction do not own more than 50% of the outstanding
voting power of the Company (or its successor) immediately after such
transaction, (ii) the sale of all or substantially all of the assets of the
Company, or (iii) any person or related group of persons (other than the Company
or a person that directly or indirectly controls, is controlled by, or is under
common control with, the Company) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 of the Securities Exchange Act of
1934, as amended) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Company’s outstanding securities pursuant to
a tender or exchange offer made directly to the Company’s stockholders.

 

  (d) As used herein, “Disability” shall mean a physical or mental impairment
which, as reasonably determined by the Board, renders the Executive unable to
perform the essential functions of his employment with the Company, even with
reasonable accommodation that does not impose an undue hardship on the Company,
for more than 120 days in any 12-month period, unless a longer period is
required by federal or state law, in which case that longer period would apply.

 

  (e) As used herein, “Good Reason” shall mean the occurrence of, without
Executive’s express written consent, a material reduction of the Executive’s
duties, position or responsibilities relative to the Executive’s duties,
position or responsibilities in effect immediately prior to such reduction, or
the removal of the Executive from such duties, position and responsibilities.

 

  (f) As used herein, “Involuntary Termination” shall mean a termination of the
Executive’s employment by the Company without Cause or a resignation by the
Executive for Good Reason within 60 days of the occurrence of the event
constituting Good Reason. For purposes of this Agreement, the term Involuntary
Termination includes a termination of the Executive’s employment due to the
Executive’s death or Disability.

 

5.6. Notice of Termination. Any termination of the Executive’s employment under
this Agreement shall be communicated by written notice of termination from the
terminating party to the other party. The notice of termination shall indicate
the specific provision(s) of this Agreement relied upon in effecting the
termination.

 

9



--------------------------------------------------------------------------------

5.7 Limitation on Benefits.

 

  (a) Notwithstanding anything contained in this Agreement to the contrary, to
the extent that the payments and benefits provided under this Agreement and
benefits provided to, or for the benefit of, the Executive under any other
Company plan or agreement (such payments or benefits are collectively referred
to as the “Benefits”) would be subject to the excise tax (the “Excise Tax”)
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), the Benefits shall be reduced (but not below zero) if and to the extent
that a reduction in the Benefits would result in the Executive retaining a
larger amount, on an after-tax basis (taking into account federal, state and
local income taxes and the Excise Tax), than if the Executive received all of
the Benefits (such reduced amount if referred to hereinafter as the “Limited
Benefit Amount”). Unless the Executive shall have given prior written notice
specifying a different order to the Company to effectuate the Limited Benefit
Amount, the Company shall reduce or eliminate the Benefits by first reducing or
eliminating those payments or benefits which are not payable in cash and then by
reducing or eliminating cash payments, in each case in reverse order beginning
with payments or benefits which are to be paid the farthest in time from the
Determination (as hereinafter defined). Any notice given by the Executive
pursuant to the preceding sentence shall take precedence over the provisions of
any other plan, arrangement or agreement governing the Executive’s rights and
entitlements to any benefits or compensation.

 

  (b) A determination as to whether the Benefits shall be reduced to the Limited
Benefit Amount pursuant to this Agreement and the amount of such Limited Benefit
Amount shall be made by the Company’s independent public accountants or another
certified public accounting firm of national reputation designated by the
Company (the “Accounting Firm”) at the Company’s expense. The Accounting Firm
shall provide its determination (the “Determination”), together with detailed
supporting calculations and documentation to the Company and the Executive
within five (5) days of the date of termination of the Executive’s employment,
if applicable, or such other time as requested by the Company or the Executive
(provided the Executive reasonably believes that any of the Benefits may be
subject to the Excise Tax), and if the Accounting Firm determines that no Excise
Tax is payable by the Executive with respect to any Benefits, it shall furnish
the Executive with an opinion reasonably acceptable to the Executive that no
Excise Tax will be imposed with respect to any such Benefits. Unless the
Executive provides written notice to the Company within ten (10) days of the
delivery of the Determination to the Executive that he disputes such
Determination, the Determination shall be binding, final and conclusive upon the
Company and the Executive.

 

10



--------------------------------------------------------------------------------

6. Confidential and Proprietary Information; Inventions and Developments.
Concurrently with entering into this Agreement, the Executive will execute the
Confidentiality Agreement.

 

7. Confidentiality. The Executive hereby agrees that the Executive shall not at
any time (whether during or after the Executive’s employment with the Company),
directly or indirectly, other than in the course of the Executive’s duties
hereunder, disclose or make available to any person, firm, corporation,
association or other entity for any reason or purpose whatsoever, any
Confidential Information (as defined below); provided, however, that this
Section 7 shall not apply when (i) disclosure is required by law or by any
court, arbitrator, mediator or administrative or legislative body (including any
committee thereof) with apparent jurisdiction to order the Executive to disclose
or make available such information (provided, however, that the Executive shall
promptly notify the Company in writing upon receiving a request for such
information), or (ii) with respect to any other litigation, arbitration or
mediation involving this Agreement, including but not limited to enforcement of
this Agreement. The Executive agrees that, upon termination of the Executive’s
employment with the Company, all Confidential Information in the Executive’s
possession that is in written, digital or other tangible form (together with all
copies or duplicates thereof, including computer files) shall be returned to the
Company and shall not be retained by the Executive or furnished to any third
party, in any form except as provided herein; provided, however, that the
Executive shall not be obligated to treat as confidential, or return to the
Company copies of any Confidential Information that (a) was publicly known at
the time of disclosure to the Executive, (b) becomes publicly known or available
thereafter other than by any means in violation of this Agreement or any other
duty owed to the Company by any person or entity, or (c) is lawfully disclosed
to the Executive by a third party. As used in this Agreement, the term
“Confidential Information” means: information disclosed to the Executive or
known by the Executive as a consequence of or through the Executive’s
relationship with the Company, about the customers, employees, business methods,
public relations methods, organization, procedures or finances, including,
without limitation, information of or relating to customer lists, of the Company
Group. Executive shall also execute and comply with the Company’s Proprietary
Information and Confidentiality Agreement, which is attached hereto as Exhibit
B.

 

8. Anti-Solicitation.

 

  8.1 Business Relationships. The Executive promises and agrees that during the
Period of Employment and for a period of one (1) year thereafter, the Executive
will not, directly or indirectly, individually or as a consultant to, or as an
employee, officer, stockholder, director or other owner or participant in any
business, influence or attempt to influence customers, vendors, suppliers, joint
venturers, associates, consultants, agents, or partners of the Company or any of
its affiliates (collectively, the “Company Group”), either directly or
indirectly, to divert their business away from the Company Group, to any
individual, partnership, firm, corporation or other entity then in competition
with the business of any entity within the Company Group, and he will not
otherwise materially interfere with any business relationship of any entity
within the Company Group.

 

11



--------------------------------------------------------------------------------

  8.2 Employees. The Executive promises and agrees that during the Period of
Employment and for a period of one (1) year thereafter, the Executive will not,
directly or indirectly, individually or as a consultant to, or as an employee,
officer, stockholder, director or other owner of or participant in any business,
solicit (or assist in soliciting) any person who is then an employee of an
entity within the Company Group who earned annually $25,000 or more as an
employee of such entity during the last six (6) months of his or her own
employment to work for (as an employee, consultant or otherwise) any business,
individual, partnership, firm, corporation, or other entity whether or not
engaged in competitive business with any entity in the Company Group.

 

9. Withholding Taxes. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 

10. Assignment. This Agreement is personal in its nature and neither of the
parties hereto shall, without the consent of the other, assign or transfer this
Agreement or any rights or obligations hereunder; provided, however, that in the
event of a merger, consolidation, or transfer or sale of all or substantially
all of the assets of the Company with or to any other individual(s) or entity,
this Agreement shall, subject to the provisions hereof, be binding upon and
inure to the benefit of such successor and such successor shall discharge and
perform all the promises, covenants, duties, and obligations of the Company
hereunder.

 

11. Number and Gender. Where the context requires, the singular shall include
the plural, the plural shall include the singular, and any gender shall include
all other genders.

 

12. Section Headings. The section headings of, and titles of paragraphs and
subparagraphs contained in, this Agreement are for the purpose of convenience
only, and they neither form a part of this Agreement nor are they to be used in
the construction or interpretation thereof.

 

13. Governing Law. This Agreement, and all questions relating to its validity,
interpretation, performance and enforcement, as well as the legal relations
hereby created between the parties hereto, shall be governed by and construed
under, and interpreted and enforced in accordance with, the laws of the State of
California, notwithstanding any California or other conflict of law provision to
the contrary.

 

14. Severability. If any provision of this Agreement or the application thereof
is held invalid, the invalidity shall not affect other provisions or
applications of this Agreement which can be given effect without the invalid
provisions or applications and to this end the provisions of this Agreement are
declared to be severable.

 

15.

Entire Agreement. This Agreement, together with the Confidentiality Agreement
and the Option Agreements, embodies the entire agreement of the parties hereto
respecting the matters within its scope. This Agreement supersedes all prior and
contemporaneous

 

12



--------------------------------------------------------------------------------

 

agreements of the parties hereto that directly or indirectly bears upon the
subject matter hereof. Any prior negotiations, correspondence, agreements,
proposals or understandings relating to the subject matter hereof shall be
deemed to have been merged into this Agreement, and to the extent inconsistent
herewith, such negotiations, correspondence, agreements, proposals, or
understandings shall be deemed to be of no force or effect. There are no
representations, warranties, or agreements, whether express or implied, or oral
or written, with respect to the subject matter hereof, except as expressly set
forth herein.

 

16. Modifications. This Agreement may not be amended, modified or changed (in
whole or in part), except by a formal, definitive written agreement expressly
referring to this Agreement, which agreement is executed by both of the parties
hereto.

 

17. Waiver. Neither the failure nor any delay on the part of a party to exercise
any right, remedy, power or privilege under this Agreement shall operate as a
waiver thereof, nor shall any single or partial exercise of any right, remedy,
power or privilege preclude any other or further exercise of the same or of any
right, remedy, power or privilege, nor shall any waiver of any right, remedy,
power or privilege with respect to any occurrence be construed as a waiver of
such right, remedy, power or privilege with respect to any other occurrence. No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

18. Arbitration. Any controversy arising out of or relating to the Executive’s
employment (whether or not before or after the expiration of the Period of
Employment), any termination of the Executive’s employment, this Agreement, the
Confidentiality Agreement referred to in Section 6, the Option Agreements, the
enforcement or interpretation of any of such agreements, or because of an
alleged breach, default, or misrepresentation in connection with any of the
provisions of any such agreement, including (without limitation) any state or
federal statutory claims, shall be submitted to arbitration in Alameda County,
California, before a sole arbitrator selected from Judicial Arbitration and
Mediation Services, Inc. or its successor (“JAMS”), or if JAMS is no longer able
to supply the arbitrator, such arbitrator shall be selected from the American
Arbitration Association; provided, however, that provisional injunctive relief
may, but need not, be sought in a court of law while arbitration proceedings are
pending, and any provisional injunctive relief granted by such court shall
remain effective until the matter is finally determined by the arbitrator. The
arbitration shall be administered by JAMS pursuant to its Comprehensive
Arbitration Rules and Procedures. Judgment on the award may be entered in any
court having jurisdiction.

The parties acknowledge and agree that they are hereby waiving any rights to
trial by jury in any action, proceeding or counterclaim brought by either of the
parties against the other in connection with any matter whatsoever arising out
of or in any way connected with any of the matters referenced in the first
sentence of the first paragraph of this Section 18.

The parties agree that the Company shall be responsible for payment of the forum
costs of any arbitration hereunder, including the arbitrator’s fee. The parties
further agree that

 

13



--------------------------------------------------------------------------------

in any proceeding with respect to such matters, the prevailing party will be
entitled to recover its reasonable attorney’s fees and costs from the
non-prevailing party (other than forum costs associated with the arbitration
which in any event shall be paid by the Company).

Without limiting the remedies available to the parties and notwithstanding the
foregoing provisions of this Section 18, the Executive and the Company
acknowledge that any breach of any of the covenants or provisions contained in
Section 7 or 8 of this Agreement or in the Confidentiality Agreement could
result in irreparable injury to either of the parties hereto for which there
might be no adequate remedy at law, and that, in the event of such a breach or
threat thereof, the non-breaching party shall be entitled to obtain a temporary
restraining order and/or a preliminary injunction and a permanent injunction
restraining the other party hereto from engaging in any activities prohibited by
any covenant or provision in Section 7 or 8 of this Agreement or in the
Confidentiality Agreement or such other equitable relief as may be required to
enforce specifically any of such covenants or provisions.

 

19. Insurance. The Company shall have the right at its own cost and expense to
apply for and to secure in its own name, or otherwise, life, health or accident
insurance or any or all of them covering the Executive, and the Executive agrees
to submit to any usual and customary medical examination and otherwise cooperate
with the Company in connection with the procurement of any such insurance and
any claims thereunder.

 

20. Notices.

 

  (a) All notices, requests, demands and other communications required or
permitted under this Agreement shall be in writing and shall be deemed to have
been duly given and made if (i) delivered by hand, (ii) otherwise delivered
against receipt therefor, or (iii) sent by registered or certified mail, postage
prepaid, return receipt requested. Any notice shall be duly addressed to the
parties as follows:

 

  (i) if to the Company:

 

       Exar Corporation

       48720 Kato Road

       Fremont, CA 94538

       Attn: Board of Directors

 

       with a copy to:

 

       Steve Sonne, Esq.

       O’Melveny & Myers LLP

       2765 Sand Hill Road

       Menlo Park, CA 94025

 

14



--------------------------------------------------------------------------------

  (ii) if to the Executive, to the address most recently on file in the payroll
records of the Company.

 

  (b) Any party may alter the address to which communications or copies are to
be sent by giving notice of such change of address in conformity with the
provisions of this Section 20 for the giving of notice. Any communication shall
be effective when delivered by hand, when otherwise delivered against receipt
therefor, or five (5) business days after being mailed in accordance with the
foregoing.

 

21. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original as against any party whose signature
appears thereon, and all of which together shall constitute one and the same
instrument. This Agreement shall become binding when one or more counterparts
hereof, individually or taken together, shall bear the signatures of all of the
parties reflected hereon as the signatories. Photographic copies of such signed
counterparts may be used in lieu of the originals for any purpose.

 

22. Legal Counsel; Mutual Drafting. Each party recognizes that this is a legally
binding contract and acknowledges and agrees that they have had the opportunity
to consult with legal counsel of their choice. Each party has cooperated in the
drafting, negotiation and preparation of this Agreement. Hence, in any
construction to be made of this Agreement, the same shall not be construed
against either party on the basis of that party being the drafter of such
language. The Executive agrees and acknowledges that he has read and understands
this Agreement, is entering into it freely and voluntarily, and has been advised
to seek counsel prior to entering into this Agreement and has had ample
opportunity to do so.

 

23. Code Section 409A.

 

  (a) It is intended that any amounts payable under this Agreement and the
Company’s and the Executive’s exercise of authority or discretion hereunder
shall comply with Section 409A of the Code (including the Treasury regulations
and other published guidance relating thereto) (“Code Section 409A”) so as not
to subject the Executive to payment of any interest or additional tax imposed
under Code Section 409A. To the extent that any amount payable under this
Agreement would trigger the additional tax imposed by Code Section 409A, the
Agreement shall be modified to avoid such additional tax yet preserve (to the
nearest extent reasonably possible) the intended benefit payable to the
Executive.

 

  (b)

Notwithstanding any provision of this Agreement to the contrary, if the
Executive is a “specified employee” as defined in Code Section 409A, the
Executive shall not be entitled to any payments upon a termination of his
employment until the earlier of (i) the date which is six (6) months after his
termination of employment for any reason other than death, or (ii) the date of
the Executive’s death. Furthermore, with regard to any benefit to be provided
upon a termination of employment, to the extent required by Code Section 409A,
the Executive shall pay the premium for such benefit during the aforesaid period
and be reimbursed

 

15



--------------------------------------------------------------------------------

 

by the Corporation therefor promptly after the end of such period. Any amounts
otherwise payable to the Executive following a termination of his employment
that are not so paid by reason of this Section 23(b) shall be paid as soon as
practicable after the date that is six (6) months after the termination of the
Executive’s employment (or, if earlier, the date of the Executive’s death). The
provisions of this Section 23(b) shall only apply if, and to the extent,
required to comply with Code Section 409A.

[The remainder of this page has intentionally been left blank.]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Executive have executed this Agreement
as of the Effective Date.

 

“COMPANY”

 

Exar Corporation,

a Delaware corporation

By:   /s/ Richard Leza Name:   Richard Leza Title:  

Chairman of the Board, Acting Chief

Executive Officer and President

“EXECUTIVE” /s/ Ralph Schmitt Ralph Schmitt

 

17



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTIVE CONFIDENTIALITY DISCLOSURE

 



--------------------------------------------------------------------------------

EXHIBIT B

PROPRIETARY INFORMATION AND CONFIDENTIALITY AGREEMENT